We have carefully considered the brief of counsel for appellants and have examined the entire record in this case. We find that all the material questions involved in this case have been decided adversely to the contention of appellants, except as to one question. It would therefore be a useless consumption of time and space to repeat here what we have previously decided.
The 13th assignment of error complains that the court erred in its charge to the jury in not authorizing them to convict one of the defendants and acquit the other. No exception was reserved to the instructions of the court upon this ground. Neither did the defendants request a special instruction upon this proposition. The evidence contained in the record is overwhelming and conclusive as to the guilt of both of the defendants. We therefore hold that the court did not commit reversible error in failing to instruct the jury that they might acquit one of the defendants, even though they found the other guilty. The judgment of the lower court is therefore affirmed, with directions to the sheriff of Carter county to proceed with the execution of the judgment.
DOYLE and RICHARDSON, JUDGES, concur.